Citation Nr: 1316930	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  12-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for left foot plantar wart.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from July 1952 to December 1959. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's plantar wart was last examined in February 2012.  In April 2013, the Veteran, by his representative, argued that the symptoms associated with his plantar wart have worsened since he was last examined; specifically, he asserts that his plantar wart impairs his ability to walk.  A VA examination must be scheduled for the purpose of ascertaining the current severity of the left foot plantar wart.  Updated VA treatment records must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since November 2011.  

2.  Schedule the Veteran for a VA examination to evaluate the nature, extent and severity of his service-connected left foot plantar wart. The claims folder must be made available to and reviewed by the examiner.  Any indicated studies must be performed. 

The examiner must identify all symptoms attributable to the  service-connected left foot plantar wart.  If the plantar wart results in limitation of motion of a joint, range of motion measurements for that joint must be reported in degrees.   

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner must describe whether pain significantly limits functional ability during flare-ups or when the left foot is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


